Citation Nr: 1450252	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-09 689	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low back strain.

2. Entitlement to service connection for left leg radiculopathy, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969 and from January 1991 to May 1991, including service in Southwest Asia.  He had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2010 and July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his low back disability, which has been diagnosed as low back strain.  VA examination shows ongoing unresolved low back muscle strain and lumbar stenosis with degenerative joint disease.  The claim for an increased disability rating for the low back necessarily encompasses consideration of other disabilities that may be contributing to the symptoms experienced by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner in August 2010 offered the opinion that the degenerative joint disease was not caused by the low back strain, based on her conversation with another provider.  This rationale is inadequate for adjudicative purposes and a more detailed explanation is necessary.  In addition, the examiner stated that she could not offer an opinion on aggravation without resort to speculation.  As a result, the Board finds that a new VA examination by a back specialist is called for on remand.

Further, the Veteran seeks service connection for left leg radiculopathy, which his treating providers have linked to his low back problems and which the examiner stated was specifically caused by the degenerative joint disease and lumbar stenosis, rather than the muscle strain.  As such, the claim is inextricably intertwined with the reasons for the remand of the increased disability rating claim for the low back.  An additional examination and opinion may be called for with respect to this claim as well.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination by a back specialist to determine whether the demonstrated lumbar stenosis and degenerative joint disease were at least as likely as not (probability 50 percent or better) caused by his low back muscle strain incurred in service.

IF NOT, the examiner should then address whether the lumbar stenosis and degenerative joint disease were at least as likely as not (probability 50 percent or better) aggravated, that is, made permanently worse, by the low back muscle strain.

IF aggravation is found, the examiner should provide an assessment of the pre-aggravation severity of the condition and the current severity of the condition.

The examiner should provide the rationale for any opinions rendered, to include copies of or specific citation to any relevant medical studies relied on.  A copy of the claims file should be provided to the examiner for review.

An assessment of the severity of the Veteran's disability resulting from each condition should be provided in the report of examination.

2. Dependent on whether the Veteran's lumbar stenosis and degenerative joint disease are found to have been caused or aggravated by his low back muscle strain, any additional development with regard to the claim of service connection for left leg radiculopathy should be performed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



